


110 HRES 976 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 976
		In the House of Representatives, U.
		  S.,
		
			February 13, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5349) to extend the Protect America Act of 2007 for 21
		  days.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 5349)
			 to extend the Protect America Act of 2007 for 21 days. All points of order
			 against consideration of the bill are waived except those arising under clause
			 9 or 10 of rule XXI. The bill shall be considered as read. All points of order
			 against provisions of the bill are waived. The previous question shall be
			 considered as ordered on the bill to final passage without intervening motion
			 except: (1) one hour of debate, with 40 minutes equally divided and controlled
			 by the chairman and ranking minority member of the Committee on the Judiciary
			 and 20 minutes equally divided and controlled by the chairman and ranking
			 minority member of the Permanent Select Committee on Intelligence; and (2) one
			 motion to recommit.
		2.During consideration of H.R. 5349
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
